Citation Nr: 1758767	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  15-43 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953. The current matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In September 2012, the Veteran underwent a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner diagnosed bilateral sensorineural hearing loss but stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  She provided the same statement regarding the etiology of the Veteran's tinnitus.  Nevertheless, the examiner opined that the Veteran's hearing loss and tinnitus were less likely caused by, or related to, military acoustic trauma.  Her stated rationale was that there was no date, event, or circumstances reported in relation to the Veteran's complaint.  She explained further that the Veteran did not seek treatment within one year of service separation and that the current pattern of hearing loss did not correlate with the pattern of hearing loss due to noise exposure.  

Unfortunately, the Board finds that a remand is required to obtain an additional VA examination and opinion.  Specifically, the September 2012 VA examiner's opinion is internally inconsistent, is based on an inaccurate factual premise, and fails to consider the Veteran's lay statements.  Specifically, the examiner stated that she could not render an opinion without resorting to mere speculation and then rendered an opinion that the Veteran's hearing loss and tinnitus were less likely caused by or related to military acoustic trauma.  In light of the conflicting statement, the examiner's negative nexus opinion cannot be reconciled or relied upon. 

Furthermore, the examiner's opinion does not consider the Veteran's lay statements.  In pertinent part, the examiner concluded that there was no date, event, nor circumstances reported in relation to the Veteran's complaint.  However, the record shows that the Veteran had combat service, as his DD214 reflected a CIBAD (Combat Infantry Badge).  Therefore, it may reasonably be conceded that he was exposed to hazardous noise levels in service.  See 38 C.F.R. § 3.304 (d) (2017).  Moreover, the Veteran indicated that his duties as a lineman placed him on the front line and the rear command and that, as a result, he was exposed to close gunfire, artillery shell explosions, and mortars.  He also stated that air bursts at night caused his ears to ring for days afterwards.  See June 2012 Veterans Application for Compensation or Pension.  Significantly, the examiner did not consider or discuss these statements or whether the Veteran's combat service could have caused his hearing loss and/or tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, if needed, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Then, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims folder (including a copy of this remand) must be provided to, and reviewed by, the examiner as part of the examination.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should opine as to whether:

a)  it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during or within one year of active service or is otherwise related to active service; and

b)  it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's tinnitus had its onset during or within one year of active service or is otherwise related to active service.

In rendering these opinions, the examiner must concede exposure to acoustic trauma as a result of in-service combat experience.  The examiner must also consider the Veteran's lay statements, including his reports of exposure to gunfire, artillery explosions and mortars and experiencing ear ringing in-service.  
The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  The appeal must then be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

